      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 1 of 17



 1   Gregory J. Marshall (#019886)
     Patrick A. Tighe (#033885)
 2   SNELL & WILMER L.L.P.
     One Arizona Center
 3   400 E. Van Buren, Suite 1900
     Phoenix, Arizona 85004-2202
 4   Telephone: 602.382.6000
     gmarshall@swlaw.com
 5   ptighe@swlaw.com
 6   Jordan W. Siev (Admitted Pro Hac Vice)
     REED SMITH LLP
 7   599 Lexington Avenue, 22nd Floor
     New York, NY 10022
 8   Tel: (212) 521-5400
     jsiev@reedsmith.com
 9
     Attorneys for Petitioner Daniel Snyder
10
                          IN THE UNITED STATES DISTRICT COURT
11
                                FOR THE DISTRICT OF ARIZONA
12

13
                                                        Case No. 2:21-mc-00022-SPL
14    In re Application of Daniel Snyder                _____________________
      for an Order Directing Discovery from             OPPOSITION TO RESPONDENT
15    Bruce Allen Pursuant to 28 U.S.C. § 1782          BRUCE ALLEN’S MOTION TO
                                                        VACATE AND/OR TO QUASH
16                                                      PETITIONER’S SUBPOENAS
17

18          Petitioner Daniel Snyder (“Mr. Snyder” or “Petitioner”) responds to Respondent

19   Bruce Allen’s Answer to Petition and Motion to Vacate April 29, 2021 Ex Parte Order and

20   Quash Subpoenas or, Alternatively, For Protective Order.

21                               PRELIMINARY STATEMENT

22          Petitioner Daniel Snyder submits this memorandum of law, along with the

23   accompanying Declaration of Jordan W. Siev, dated June 18, 2021, in opposition to

24   respondent Bruce Allen’s (“Respondent” or “Mr. Allen”) “Answer to Petition and Motion

25   to Vacate April 29, 2021 Ex Parte Order and Quash Subpoenas or, Alternatively, for

26   Protective Order” (the “Motion”).

27          Mr. Allen’s Motion fails to set forth any valid grounds for depriving Petitioner of the

28   ability to seek the discovery set forth in the subpoenas to produce documents and to testify
      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 2 of 17



 1   at a deposition (the “Subpoenas”) that were duly served on Mr. Allen pursuant to this
 2   Court’s order granting Petitioner’s underlying Section 1782 application [Dkt. No. 4] (the
 3   “Order”). Styled as both an “answer,” and a motion to “vacate” the Order, to “quash” the
 4   Subpoenas, and/or for a “protective order,” Respondent spends much of the Motion
 5   attempting to malign Petitioner rather than attempting to satisfy his burden of persuasion
 6   under the relevant criteria for any such motion. In doing so, Mr. Allen demonstrates his
 7   bad faith intent and reinforces his pattern and practice of making derogatory and false
 8   claims concerning Petitioner and the Washington Football Team (the “Team”) – his former
 9   employer – in order to distract from his own egregious misconduct. Indeed, Mr. Allen’s
10   self-serving declaration – which is untested by cross-examination – makes numerous
11   misleading if not false claims concerning his own innocence in terms of interacting with the
12   media, and attempts to point the finger instead at Petitioner based on speculation and
13   misinformation. However, as set forth in detail in the accompanying Siev Declaration, Mr.
14   Allen himself has a long history of using the public media to advance his own agenda
15   against anyone adverse to him – which is precisely the conduct that is at issue in the Indian
16   Action for which Petitioner seeks discovery from Respondent herein. This, standing alone,
17   highlights the need for the requested discovery.
18          As described below, the Motion is procedurally and substantively deficient in all
19   respects and should be denied in its entirety. To the extent Mr. Allen describes the Motion
20   as an “Answer,” the Court already has ruled on Petitioner’s underlying application on an ex
21   parte basis – as the Court is authorized to do – and therefore no answer is required or
22   permitted. The Motion likewise fails as a motion to “vacate” the Order. Respondent fails
23   to identify any errors in the Court’s Order, nor does Respondent present any evidence to
24   contradict the facts set forth in the Petition which support the Court’s finding that the
25   discovery Petitioner seeks from Mr. Allen is narrowly tailored and relevant to the Indian
26   Action, and that Petitioner is authorized to seek that discovery from Mr. Allen. Instead,
27   Respondent relies on mischaracterizations of the relevant standards, as well as conspiracy
28

                                                 -2-
      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 3 of 17



 1   theories and sheer speculation – all of which plainly is insufficient to challenge the Order,
 2   which was properly rendered.
 3          The Motion similarly fails as an attempt to quash the Subpoenas. The Motion, which
 4   was filed prior to the parties having the opportunity to meet and confer and in violation of
 5   the Court’s rules, provides no valid grounds for restricting or prohibiting Petitioner from
 6   seeking highly relevant evidence for use in the Indian Action. Mr. Allen fails to adduce
 7   any evidence of particularized harm or prejudice, nor does he provide any concrete evidence
 8   of burden associated with compliance. Mr. Allen once again relies on speculation and
 9   boilerplate objections as a means to avoid his discovery obligations. However, the law is
10   clear that a party seeking to quash or modify a subpoena bears the burden of presenting
11   more than mere conjecture and generalized concerns of “burden.” This is especially true
12   where, as here, Petitioner already has offered to engage an independent forensic review
13   company to gather the relevant data and run ESI searches for Mr. Allen and to pay all
14   associated costs – thus relieving any monetary and/or time constraints that the requested
15   discovery may impose on Mr. Allen.
16          Likewise, Mr. Allen’s argument that Petitioner already has obtained the requested
17   discovery from the defendants in the Indian Action and/or third parties, including through
18   other Section 1782 proceedings, is demonstrably false and otherwise insufficient grounds
19   for quashing the subject Subpoenas. As Mr. Allen and his counsel well know, Petitioner
20   obtained only a partial production of documents from Mr. Allen’s known associate, Mr.
21   John Moag, in connection with a separate proceeding in the District of Maryland. Mr.
22   Moag’s spoliation of evidence – which included text conversations with Mr. Allen, and
23   which occurred during the time he was represented by the very same law firm representing
24   Mr. Allen here – is the subject of a sanctions motion that is currently pending before that
25   court. Regardless, Petitioner is entitled to seek such discovery from Respondent even if it
26   is available through other parties (which it is not). Thus, Respondent’s claim that any further
27   discovery from Mr. Allen would be duplicative or cumulative is without merit.
28

                                                  -3-
          Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 4 of 17



 1            Finally, the Motion fails as an attempt to seek a protective order and/or to impose
 2   attorneys’ fees. Mr. Allen’s broad claims of confidentiality and privacy are woefully
 3   insufficient to merit a protective order, as a moving party bears the heavy burden of
 4   demonstrating specific examples of documents and information that should be protected.
 5   As the Court has noted in granting the Petition, the Subpoenas are tailored to documents
 6   and communications concerning Petitioner, the Team and the campaign of negative
 7   publicity concerning both – which includes the Defamatory Articles that are at the heart of
 8   the Indian Action. Thus, the information sought is proper.
 9                                    FACTUAL BACKGROUND
10            For a full statement of the relevant factual background, Petitioner respectfully refers
11   the Court to the annexed Declaration of Jordan W. Siev, dated June 18, 2021 (the “Siev
12   Decl.”), as well as the underlying Petition [Dkt. 1].
13                                            ARGUMENT
14   I.       RESPONDENT’S BELATED “ANSWER” SHOULD BE STRICKEN
15            To the extent that Respondent attempts to “answer” Mr. Snyder’s petition in the
16   underlying proceeding brought pursuant to 28 U.S.C. Section 1782, this “pleading” should
17   be stricken as this Court already has granted Petitioner’s application on an ex parte basis –
18   as this Court is fully authorized to do. [Dkt. No. 4]. Accordingly, no response is required
19   or permitted. See In re Letters Rogatory from Tokyo Dist., Tokyo, Japan, 539 F.2d 1216,
20   1219 (9th Cir. 1976); Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012).
21
     II.      THE MOTION TO VACATE IS PROCEDURALLY IMPROPER AND
22            SHOULD BE DENIED
23            Respondent’s attempt to challenge this Court’s order granting Petitioner’s

24   application is improper and fails to set forth any valid grounds for reversal.

25            A.     Respondent’s Motion is Procedurally Defective

26            First, Respondent fails to cite any legal authority for this Court to “vacate” its prior

27   order, which properly analyzed Petitioner’s application pursuant to 28 U.S.C. § 1782 under

28   both the mandatory and discretionary factors set forth in Intel Corp. v. Advanced Micro

                                                    -4-
       Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 5 of 17



 1   Devices, Inc., 542 U.S. 241, 264 (2004) and found that all requisite elements were satisfied.
 2   [Dkt No. 4]. Respondent makes no attempt whatsoever to identify any errors in the Court’s
 3   order, or to challenge its analysis under the Section 1782 test. For this reason, the branch
 4   of Respondent’s motion seeking to vacate the Order should be denied.
 5          Second, where, as here, the Court sets forth specific procedural options available to
 6   a respondent in a Section 1782 proceeding – namely, a motion to quash a subpoena
 7   authorized thereunder – the respondent may not seek relief via a “motion to vacate.” See
 8   Snowflake Inc. v. Yeti Data, Inc., 2021 U.S. Dist. LEXIS 51217, at *11 (N.D. Cal. Mar. 18,
 9   2021). Here, as the Court properly noted, it was fully authorized to grant Petitioner’s
10   application for discovery pursuant to section 1782 on an ex parte basis, as “the parties will
11   be given adequate notice of any discovery taken pursuant to the request and will then have
12   the opportunity to move to quash the discovery or to participate in it.” Order at 2, 4-5 (“Of
13   course, Mr. Allen can always contest the subpoenas later on based on overbreadth.”).
14          Accordingly, to the extent Respondent seeks to have the Order vacated in its entirety,
15   that branch of the motion is procedurally improper and should be denied.
16          B.    Respondent Fails to Identify Any Valid Grounds for Overturning the
17                Order

18
            Even if Mr. Allen were permitted to belatedly challenge the underlying Petition itself

19
     – as distinct from challenging the Subpoena (which, for the reasons discussed infra Part III,

20
     also fails) – his motion to vacate still fails on multiple grounds.

21           i.    Petitioner Has a Good Faith Basis and Overwhelming Proof for Seeking
                   Discovery from Respondent
22
            Mr. Allen argues, without merit, that Petitioner lacks a “good faith predicate” for
23
     seeking discovery from Mr. Allen due to the lack of “any logical linking of Mr. Allen to the
24
     [Defamatory] Articles.”    (Motion at 13).      However, such speculative and conclusory
25
     allegations of “bad faith” simply based on Respondent’s resistance to producing the
26

27

28

                                                   -5-
         Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 6 of 17



 1   requested discovery are improper and insufficient grounds to quash a subpoena. See In re
 2   Republic of Ecuador, 2011 U.S. Dist. LEXIS 23666, at *28 (N.D. Cal. Feb. 22, 2011).1
 3           Regardless of the deficiencies in Respondent’s Motion, as set forth in the annexed
 4   Siev Declaration, as well as the underlying Petition, Petitioner has overwhelming evidence
 5   and good faith grounds for his belief that Mr. Allen is in possession of relevant documents
 6   and information that will aid in Petitioner’s prosecution of the Indian Action. First, as set
 7   forth in the Petition, Mr. Snyder has reason to believe that Mr. Allen in possession of
 8   responsive and relevant documents based on the following: (1) Mr. Allen’s prior
 9   employment as the President and General Manager of the Team, from which he was
10   terminated in 2019; (2) his close connections – and extensive communications – with Mr.
11   John Moag, Jr., an individual who demonstrated advance knowledge of forthcoming
12   negative information concerning Petitioner, and who is the principal of the agency that
13   represented the now former minority owners of the Team in attempting to sell their shares;
14   and (3) the conspicuous absence of virtually any mention of Mr. Allen’s name in connection
15   with various articles and publicity that otherwise paint the Team and Mr. Snyder in a
16   negative light. [Dkt. 01 (Petition) at 2-3, 7-9]. Mr. Allen does not dispute these facts, but
17   instead attempts to downplay them through carefully worded (and untested on cross-
18

19
     1
      Respondent’s cites to the contrary are inapposite. The Eleventh Circuit in United Kingdom
     v. United States, 238 F.3d 1312, 1320 (11th Cir. 2001) (cited by Motion at 10) declined to
20   grant discovery into “secret grand jury materials” and confidential work product materials
     which require a heightened standard for disclosure – which does not apply here. Similarly,
21
     the subject discovery requests in In re O2CNI Co., No. C 13-80125 CRB (LB), 2013 U.S.
22   Dist. LEXIS 155138, at *36 (N.D. Cal. Oct. 29, 2013) (cited by Motion at 13-14) involved
     “broad-ranging inquiries by a former vendor into its competitor” in a trade secret case – a
23   fundamentally different context than Petitioner’s defamation claim and request for
24
     discovery from an individual with a demonstrated history of disrespecting Petitioner and
     the Team, and leaking negative stories to the press. Finally, the D.C. District Court in
25   Lazaridis v. Int'l Ctr. for Missing & Exploited Children, Inc., 760 F. Supp. 2d 109, 115
     (D.D.C. 2011) (cited by Motion at 14) declined to grant discovery to a private individual
26   purportedly seeking discovery to aid Greek prosecutors (who likely were unaware of the
27   petitioner’s existence) in a criminal case pending in Greece – unlike here where Petitioner
     seeks discovery on his own behalf to prosecute his own defamation claim in India, thus
28   squarely fitting within the purview of Section 1782.
                                                 -6-
         Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 7 of 17



 1   examination) denials of personal connections with the authors of the Defamatory Articles
 2   (Motion at 13; Allen Decl.).
 3           Although the undisputed facts set forth in the Petition are sufficient grounds on their
 4   own to require Mr. Allen to comply with the Subpoenas, as set forth in the accompanying
 5   Siev Decl., they are merely the tip of the iceberg in terms of Petitioner’s good faith basis
 6   for his belief that Mr. Allen possesses critical evidence that is relevant to the Indian Action.
 7   As paragraphs 2 through 24 of the Siev Decl. make clear, Allen has misrepresented in his
 8   Declaration the extent of his contacts with the media while at the Team, and the fact that he
 9   frequently fed information to reporters behind the scenes to advance his own agenda.
10           All of the foregoing strongly supports Petitioner’s good faith belief that Mr. Allen
11   was involved, in some capacity, in the negative misinformation campaign that led to the
12   publication of the Defamatory Articles. Mr. Allen’s conclusory and untested denials of his
13   involvement are not an adequate substitute for permitting Petitioner discovery into these
14   subjects in support of his defamation claims in the Indian Action. (Motion at 14; Allen
15   Decl. ¶¶ 14-15).2
16           ii.    The Requested Discovery Is Not Available Through Other Sources
17           Respondent’s argument that Petitioner can obtain – or, according to Mr. Allen,
18   already has obtained – any required discovery from other sources, including the Indian
19
20
     2
       Respondent’s argument on the same grounds that the requested discovery purportedly is
21
     not “for use” in the Indian Action, based merely on his own conspiracy theories of an
22   alternate purpose for Petitioner seeking discovery and Respondent’s own self-serving
     challenges to the factual links between him and the Defamatory Articles, fail for the same
23   reasons. (Motion at 14-15). Furthermore, Mr. Allen attempts to impose a stricter standard
24
     for what discovery may be obtained through Section 1782 proceedings and misstates the
     meaning of “for use” in those foreign proceedings. “[T]he term ‘for use’ in Section 1782
25   has only its ordinary meaning — that the requested discovery is ‘something that will be
     employed with some advantage or serve some use in the proceeding.’” Bouvier v. Adelson
26   (In re Accent Delight Int'l Ltd.), 869 F.3d 121, 132 (2d Cir. 2017). It need not be
27   demonstrated that the requested discovery will be admissible in the foreign proceeding. Id;
     see also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 260 (2004). Petitioner’s
28   requested discovery falls squarely within this definition.
                                                   -7-
      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 8 of 17



 1   defendants and other targets of Section 1782 applications, is false and otherwise unavailing.
 2   (Motion at 11-13).
 3          Mr. Allen attempts to usurp this Court’s and the Indian Court’s roles by declaring,
 4   without legal or factual support, that Petitioner is limited to seeking discovery directly from
 5   the Indian Defendants as to their intent in publishing the Defamatory Articles (Motion at
 6   12). However, this nonsensical argument negates the entire purpose of 28 U.S.C. § 1782.
 7   Likewise, Mr. Allen’s argument purposefully ignores that the discovery sought through the
 8   Subpoenas is aimed toward, among other categories already set forth in the Petition,
 9   discovering “the identities of any other third parties involved in directing, coordinating with
10   or supporting any negative information campaign about Petitioner.” Petition at 9. The
11   Defamatory Articles are the product of an ongoing negative misinformation campaign
12   against Petitioner, and Petitioner is entitled to explore the chain of events that led to the
13   publication of the Defamatory Articles – not just through the Indian Action, but also through
14   Section 1782 proceedings such as this one aimed toward individuals such as Mr. Allen who
15   have demonstrated a pattern and practice of spreading negative media narratives against his
16   enemies in the football world. See Siev Decl. at ¶¶ 11-24.
17          Additionally, Mr. Allen’s argument that Petitioner already has obtained the full
18   extent of discovery he needs based on his success in obtaining additional relevant evidence
19   in separate Section 1782 proceedings is meritless. (Motion at 11-12). Mr. Allen is the sole
20   known custodian of his own correspondence and communications with third parties
21   concerning the subject matter at issue herein during calendar year 2020, when he no longer
22   worked for the Team. He does not – and cannot – argue that the documents obtained from
23   the related proceedings included all of his own communications. As to Petitioner’s
24   discovery requests to Mr. Allen from a separate confidential arbitration proceeding (Motion
25   at 14; Allen Decl. [Dkt. 8-1], Ex. 3), which Respondent improperly annexes to his
26   Declaration, Mr. Allen concedes that he similarly refused to respond to those demands and
27   failed to produce any responsive documents. Allen Decl. ¶ 23. Regardless, Petitioner’s
28

                                                  -8-
         Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 9 of 17



 1   grounds for seeking similar documents in this context are independent and, as set forth in
 2   the foregoing, fully justified.
 3           To the extent Petitioner previously obtained some communications to which Mr.
 4   Allen was a party from other custodians, including Mr. John Moag in the District of
 5   Maryland Section 1782 proceeding concerning Mr. Moag’s company, Moag & Co. LLC,
 6   those documents were incomplete. In fact, they were incomplete due to spoliation by Mr.
 7   Moag’s intentional destruction of whole text conversations, as well as his selective
 8   exclusion of certain messages with Mr. Allen, among others – all at a time when Moag &
 9   Co. was represented by the same firm as Mr. Allen is here.3 Mr. Allen’s reliance on the
10   same incomplete, cropped image of his texts with Mr. Moag that came directly from Mr.
11   Moag’s inadequate production in the Moag & Co. 1782 proceeding (see Allen Decl., Ex. 4)
12   is misplaced, as that conversation on its face confirms that further responsive information
13   exists but has not been produced as the image produced cuts out an article about either
14   Petitioner or the Team as evidenced by the photo of a Team hat at the bottom of the image.
15   Thus, Mr. Allen’s conclusory claim that Petitioner already is in possession of such
16   documents fails.
17           Likewise, to the extent that Petitioner has sought (and received) discovery from other
18   sources concerning the Defamatory Articles, that does not preclude Petitioner from seeking
19   discovery into additional sources for the articles (see Siemens AG v. W. Digital Corp., 2013
20   WL 5947973, at *5 (C.D. Cal. Nov. 4, 2013)) – particularly one such as Mr. Allen who has
21   demonstrated extensive connections with the media and a pattern and practice of using those
22   connections to disparage others. Siev Decl. 2 to 24.4
23
     3
      Mr. Moag’s spoliation is the subject of a currently pending motion for sanctions in the
24   District of Maryland. See In re Application of Daniel Snyder for an Order Directing
25
     Discovery from Moag & Co. LLC Pursuant to 28 U.S.C. § 1782 (Civil Action No. 1:20-
     cv-02705-ELH).
26   4
      Mr. Allen incorrectly relies on the U.S. District Court of Colorado’s ruling in connection
27   with a discovery dispute that arose between Petitioner and a different respondent in a
     separate Section 1782 proceeding (In re Application of Daniel Snyder for an Order
28   Directing Discovery from Jessica McCloughan and Friday Night Lights LLC Pursuant to
                                                  -9-
      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 10 of 17



 1          Accordingly, Respondent’s motion to vacate the Court’s order granting Petitioner’s
 2   application is procedurally and substantively defective, and should be denied in its entirety.
 3
     III.   RESPONDENT’S MOTION TO QUASH THE SUBPOENAS SHOULD BE
 4          DENIED
 5          Respondent similarly fails to satisfy his burden in seeking to quash the Subpoenas

 6   that were duly issued pursuant to the Court’s Order.

 7          A. The Motion Fails To Comply With Local Rule 7.2(J)

 8          As a threshold issue, the Motion was brought in violation of Local Rule 7.2(J) and

 9   therefore should be denied in its entirety. Following this Court’s grant of Petitioner’s

10   Section 1782 application, any subsequent proceedings are governed by Rule 45, and any

11   attempt by Respondent to challenge or quash that requested discovery constitutes a

12   discovery motion within the meaning of Local rule 7.2(J). See R. Prasad Indus. v. Flat

13   Irons Envtl. Sols. Corp., 2014 U.S. Dist. LEXIS 84193, at *5 (D. Ariz. June 19, 2014);

14   Suenos, Ltd. Liab. Co. v. Goldman, 2011 U.S. Dist. LEXIS 159606, at *8, n.4 (D. Ariz. July

15   29, 2011). Rule 7.2(j) of the Local Rules of Civil Procedure for this Court states:

16                 No discovery motion will be considered or decided unless a
17                 statement of moving counsel is attached thereto certifying that
                   after personal consultation and sincere efforts to do so, counsel
18                 have been unable to satisfactorily resolve the matter. Any
                   motion brought before the Court without prior personal
19
                   consultation with the other party and a sincere effort to resolve
20                 the matter, may result in sanctions. (emphasis added)
21          Accordingly, pursuant to Local Rule 7.2(j), Mr. Allen was required to meet and

22   confer with the Petitioner prior to filing this motion.

23

24   28 U.S.C.§ 1782 (D. Col., Case No. 1:20-mc-00199-NRN)). (Motion at 13). The District
25
     of Colorado’s determination to narrow the scope of Petitioner’s subpoena in that matter was
     based on an individualized analysis of the facts before it, which cannot be imputed to this
26   proceeding. Notably, the District of Colorado ultimately required the respondent’s attorney
     in that action to perform additional searches to confirm that all responsive discovery had
27   been obtained and did not, as Respondent implies, deny Petitioner the fulsome discovery
28   sought therein.

                                                 - 10 -
         Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 11 of 17



 1           As is evident by the lack of requisite certification in his Motion, the parties did not
 2   meet and confer prior to Respondent filing the Motion. Indeed, Mr. Allen’s decision to file
 3   the Motion despite the parties tentatively having scheduled a meet and confer call for the
 4   following week – which, not surprisingly in light of Mr. Allen’s improper discovery motion
 5   and bad faith allegations, did not result in any meaningful progress5 – further evidences his
 6   bad faith motivation in bringing this Motion. Respondent’s attempt to reframe a series of
 7   letters exchanged between the parties – in which Respondent made numerous false
 8   accusations about Petitioner and in no way attempted to “confer” on the discovery dispute
 9   – do not satisfy Local Rule 7.2(j). Motion at 1; Siev Decl., ¶ 2 n.1. Thus, as Respondent
10   failed to comply with Local Rule 7.2(j), the motion is procedurally defective and should be
11   summarily denied in its entirety. See Withers v. Beecken Petty O'Keefe & Co., 2018 U.S.
12   Dist. LEXIS 185573, at *4-5 (D. Ariz. 2018).
13              B. Mr. Allen Fails to Satisfy the Requisite Elements to Quash the Subpoenas
14           Even if the Court were to overlook the fatal procedural defect in Mr. Allen’s motion,
15   Respondent still is not entitled to have the Subpoenas quashed, either in whole or in part.
16   Subpoenas are subject to Fed. R. Civ. P. Rule 26, which permits discovery into documents
17   and information that are “relevant to any party’s claim or defense.” See Fed. R. Civ. P.
18   26(b)(1); Rodrigues v. Ryan, 2018 WL 1109557, at *2 (D. Ariz. Mar. 1, 2018). Critically,
19   “[i]nformation within this scope of discovery need not be admissible in evidence to be
20   discoverable.” Fed. R. Civ. P. 26(b)(1); In re Bard IVC Filters Prods. Liab. Litig., 317
21   F.R.D. 562, 564 (D. Ariz. 2016).6
22
     5
      Similarly, subsequent email exchanges between respective counsel for Petitioner and
23   Respondent regarding a proposed ESI protocol have not resulted in an agreement.
24   6
       Similarly, in ruling on an application pursuant to Section 1782, the Court should not factor
25
     the ultimate admissibility of the requested discovery into the relevant analysis, as such
     determinations are reserved to the foreign court for proper adjudication. See Brandi-Dohrn
26   v. IKB Deutsche Industriebank AG, 673 F.3d 76, 82 (2d Cir. 2012) (“[A] district court
     should not consider the discoverability of the evidence in the foreign proceeding, [and] it
27   should not consider the admissibility of evidence in the foreign proceeding in ruling on a
28   section 1782 application.”).

                                                  - 11 -
      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 12 of 17



 1          A party seeking to quash a subpoena bears the burden of persuasion and must support
 2   his arguments with more than mere speculation and conclusory complaints of burden.
 3   Chartis Specialty Ins. Co. v. Scott Homes Multifamily Inc., 2014 U.S. Dist. LEXIS 199177
 4   at *10 (D. Ariz. Oct. 14, 2014); Brown v. Sperber-Porter, 2017 U.S. Dist. LEXIS 226244
 5   at *9 (D. Ariz. Dec. 7, 2017). Rule 45(d)(3)(A) states the bases upon which a court shall
 6   quash or modify a subpoena:
 7
                   [T]he court by which a subpoena was issued shall quash or
 8                 modify the subpoena if it (i) fails to allow reasonable time for
                   compliance; (ii) requires a person who is not a party. . . to travel
 9                 to a place more than 100 miles from the place where that person
10                 resides, is employed or regularly transacts business . . . , or (iii)
                   requires disclosure of privileged or other protected matter and
11                 no exception or waiver applies, or (iv) subjects a person to
                   undue burden.
12
     Id.; Chartis, 2014 U.S. Dist. LEXIS 199177 at *9-10. Respondent’s Motion fails to
13
     establish any of these criteria – and indeed only attempts to argue as to the “privileged”
14
     nature of the document sought and the “undue burden” it poses, and even then in conclusory
15
     fashion – and must be denied.
16
               C. The Requests Are Not Unduly Burdensome or Harassing
17
            Even under a generous reading of Respondent’s Motion, the only discernable
18
     objections within the aforementioned factors for quashing a subpoena that Respondent
19
     raises is that complying with the Subpoenas purportedly would be unduly burdensome and
20
     that the requests constitute a “fishing expedition.” However, Mr. Allen fails to provide any
21
     support for these claims and instead relies on boilerplate language and conclusory
22
     objections that are wholly insufficient to carry his burden of persuasion. See Chartis, 2014
23
     U.S. Dist. LEXIS 199177 at *10. The law is clear that mere assertions of undue burden or
24
     an unwillingness to disclose what a party unilaterally deems “personal” information are
25
     insufficient to support a motion to quash. Brown, 2017 U.S. Dist. LEXIS 226244 at *9.
26
     Mr. Allen is not afforded any special protections merely because he is a non-party to the
27

28

                                                  - 12 -
      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 13 of 17



 1   Indian Action, and instead must satisfy his burden of proving that conducting the requested
 2   discovery constitutes an undue burden. See Chartis, 2014 U.S. Dist. LEXIS 199177, at *10.
 3            Critically, the type of “burden” that Respondent refers to is solely as to the disclosure
 4   of what he claims to be “private” correspondence – a category that does not factor into the
 5   burden analysis. Rather, the “undue burden” language in Rule 45, and Rule 26, “is limited
 6   to harm inflicted in complying with the subpoena,” and not to “related follow-on issues
 7   such as whether the subpoenaed information is potentially protected by privilege.” Mount
 8   Hope Church v. Bash Back!, 705 F.3d 418, 427-28 (9th Cir. 2012); Brown, 2017 U.S. Dist.
 9   LEXIS 226244 at *8-9. Even as to the purported privacy concerns that Mr. Allen raises,
10   such objections routinely are rejected as insufficient to block discovery. See Adelman v.
11   BSA, 276 F.R.D. 681, 693 (S.D. Fla. 2011).
12            Moreover, where, as here, the party seeking to quash a subpoena fails to provide any
13   details whatsoever as to the volume of potentially responsive documents and/or how
14   logistically difficult it would be for Allen to comply with the requests, a motion to quash
15   must be denied. See Chartis, 2014 U.S. Dist. LEXIS 199177 at *11 (denying motion to
16   quash where moving party “failed to provide sufficient facts to support its claim of undue
17   burden.”); Cancino Castellar v. McAleenan, 2020 WL 1332485, at *6 (S.D. Cal. Mar. 23,
18   2020).
19            Regardless, Respondent has no legitimate basis to claim that compliance with the
20   Subpoenas would pose any burden at all, as Petitioner has offered to retain an independent
21   third-party forensic vendor – with all costs to be borne by Petitioner – to gather the requested
22   documents from Mr. Allen’s devices, run the relevant searches, and make those data sets
23   available to Mr. Allen’s counsel for a privilege review. Siev Decl. ¶ 2 n.1. Thus, any
24   perceived burden on Respondent is non-existent and cannot be grounds for quashing the
25   Subpoenas.
26            As Respondent has failed to establish an undue burden, and fails entirely to satisfy
27   any other criteria for quashing the Subpoenas, Respondent’s Motion should be denied in its
28   entirety.
                                                    - 13 -
         Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 14 of 17



 1   IV.     NO PROTECTIVE ORDER IS REQUIRED OR APPROPRIATE
 2           Respondent’s request for a protective order similarly should be denied. “[A] party
 3   seeking a protective order has a ‘heavy burden’ to show why discovery should be denied
 4   and a strong showing is required before a party will be denied the right" to take the requested
 5   discovery. Perez-Farias v. Glob. Horizons, Inc., 2006 U.S. Dist. LEXIS 93566 at *3 (E.D.
 6   Wash. Dec. 28, 2006) (citing Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
 7   1975)). Under Rule 26(c), a party seeking to avoid its discovery obligations bears a heavy
 8   burden to establish “good cause” for the court to issue an order “to protect a party or person
 9   from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.
10   26(c); Davenport v. SP Jedi, Inc., 2019 U.S. Dist. LEXIS 229314 at *6 (D. Ariz. Apr. 19,
11   2019) (citing In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424
12   (9th Cir. 2011)). “For good cause to exist, the party seeking protection bears the burden of
13   showing specific prejudice or harm will result if no protective order is granted.” Phillips
14   ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002).
15   “‘Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning,
16   do not satisfy the Rule 26(c) test,’” nor do generalized claims of confidentiality and/or
17   privacy. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation
18   omitted); see also Marshall v. Galvanoni, 2019 WL 2491524, at *8 (E.D. Cal. June 14,
19   2019).7
20           Here, Respondent fails to meet his heavy burden of establishing entitlement to a
21   protective order.     Respondent’s boilerplate claims of “annoyance, embarrassment,
22   oppression, undue burden or expense” and that “[t]he overbreadth of Mr. Snyder’s
23   discovery requests and invasion of privacy – and chilling impact on free speech” supposedly
24

25   7
      See also Adelman v. Boy Scouts of Am., 276 F.R.D. 681, 692 (S.D. Fla. 2011) (“Although
     parties and non-litigants ... may prefer anonymity, the understandable desire for privacy
26   must give way to a litigating party’s rights to discovery."); Sonnino, M.D. v. Univ. of Kansas
27   Hosp. Auth., 220 F.R.D. 633, 642 (D. Kan. 2004) (“It is well settled that a concern for
     protecting confidentiality does not equate to privilege, and that information and documents
28   are not shielded from discovery on the sole basis that [ ] they are confidential").
                                                 - 14 -
      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 15 of 17



 1   require entry of a protective order, have no merit. (Motion at 16-18). For the reasons
 2   discussed supra pp. 5-7, Petitioner’s requested discovery is relevant to his defamation
 3   claims in the Indian Action and properly sought from Respondent through the Subpoenas.
 4   Mr. Allen’s unsupported claim that “requests #1 and #2 call for voluminous documents” is
 5   insufficient to establish burden, and his “privacy” concerns are further unsubstantiated and
 6   insufficient (Motion at 16-18). See Beckman Indus, 966 F.2d at 476.
 7            Likewise, Mr. Allen’s claim that Petitioner’s requests for discovery constitute “a
 8   pervasive intrusion into Mr. Allen’s personal life” is false. As is clear from the Subpoenas,
 9   the discovery sought pertains Mr. Allen’s communications regarding his former employer
10   – the Team, owned by Mr. Snyder and his family – and his potential participation in a
11   scheme to spread false claims about his former employer and boss. Mr. Allen cannot
12   legitimately expect any privacy in his personal communications if he has used them in
13   furtherance of such improper conduct.
14            Finally, to the extent that Mr. Allen bases his motion for a protective order on the
15   claim that “Mr. Snyder’s requests implicate privileged attorney-client communications,
16   including about Mr. Allen’s compensation dispute with Mr. Snyder and the instant Petition
17   and Subpoenas” (Motion at 17), this strawman argument is insufficient to bar discovery in
18   its entirety. If specific responsive documents within Mr. Allen’s possession contain
19   genuinely privileged or personally identifying information within the meaning of this
20   Court’s rules and the Federal Rules of Civil Procedure, Mr. Allen is free to make
21   particularized assertions of privilege and/or redact such sensitive information, and generate
22   an appropriate log. He is not, however, entitled to use these narrow grounds to seek a broad
23   protective order that deprives Petitioner of his right to discovery.
24            Thus, Respondent has failed to carry his burden of proving entitlement to a protective
25   order.
26   V.       RESPONDENT IS NOT ENTITLED TO ATTORNEYS’ FEES OR COSTS
27            Finally, Respondent’s demand for attorneys’ fees associated with moving to quash
28   the properly issued subpoenas is wholly meritless and should be denied. For the reasons
                                                  - 15 -
      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 16 of 17



 1   set forth above, Petitioner had overwhelming grounds for seeking the requested discovery
 2   from Respondent, and commenced this proceeding in good faith for the stated purpose of
 3   obtaining discovery for use in the Indian Action. Respondent’s conclusory allegations that
 4   the application “unreasonably or vexatiously multipl[ied] the proceedings” is completely
 5   unsupported by the record here and demonstrably false, particularly where Respondent
 6   failed to meet and confer in advance of any filing.              (Motion at 15).    Accordingly,
 7   Respondent is not entitled to any attorneys’ fees or costs whatsoever.
 8                                          CONCLUSION
 9          Respondent’s motion should be denied in its entirety, and the Court should grant
10   such other and further relief as it deems just, fair and equitable.
11
          DATED: 18TH day of June, 2021.                         SNELL & WILMER L.L.P.
12

13                                                         By:   /s/ Jordan W. Siev
                                                                 Gregory J. Marshall
14                                                               Patrick A. Tighe
                                                                 One Arizona Center
15                                                               400 E. Van Buren, Suite 1900
                                                                 Phoenix, Arizona 85004-2202
16                                                               gmarshall@swlaw.com
                                                                 ptighe@swlaw.com
17
                                                                 Jordan W. Siev (Pro Hac Vice)
18                                                               Reed Smith LLP
                                                                 599 Lexington Avenue, 22nd Floor
19                                                               New York, NY 10022
                                                                 jsiev@reedsmith.com
20
                                                                 Attorneys for Petitioner Daniel
21                                                               Snyder
22

23

24

25

26

27

28

                                                  - 16 -
      Case 2:21-mc-00022-SPL Document 14 Filed 06/18/21 Page 17 of 17



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that I electronically transmitted the attached document on June 18,

 3   2021 to the Clerk's Office using the CM/ECF System for filing, and for transmittal of a

 4   Notice of Electronic Filing to all CM/ECF Registrants.

 5

 6   By: s/ Jose Castillo

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                               - 17 -
